Citation Nr: 9904305	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  97-24 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to a temporary total evaluation, pursuant to 
38 C.F.R. § 4.30, due a period of convalescence for a 
service-connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1983 to 
July 1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.


REMAND

A review of the record reveals that the veteran was service 
connected for a bilateral knee disability, described as 
bilateral patella chondromalacia, in a March 1989 rating 
decision; a noncompensable evaluation was assigned.  The 
veteran in June 1996 filed a claim for an increased rating 
for his service-connected right knee disability.  The RO, in 
its October 1996 rating decision characterized his claim as 
entitlement to service connection for a right knee disability 
and denied the claim on the basis that the veteran's current 
right knee disability was due to intercurrent injuries and 
unrelated to his service-connected right knee disability.  As 
a result, the RO also denied the veteran's claim for 
entitlement to a temporary total evaluation, pursuant to 
38 C.F.R. § 4.30, due a period of convalescence for a 
service-connected right knee disability.   The veteran 
perfected an appeal from this rating decision.  

After a review of the record, the Board believes that the 
issue of the veteran's entitlement to an increased rating for 
his service-connected right knee disability is inextricably 
intertwined with the issue of entitlement to service 
connection for right knee disability.  The medical evidence 
of record reveals that in a September 1988 VA examination, 
the veteran reported a history of pain under his right 
kneecap during basic training.  The diagnosis was 
chondromalacia or the right patella, mildly symptomatic.  
Private medical records from Gary J. Roberts, M.D., reveal 
that in July 1991, the veteran was seen with increased 
discomfort in the suprapatellar area.  The impression in 
August 1991 was suprapatellar synovitis.  In November 1995, 
the veteran injured his right knee while playing racquetball.  
He described the injury as a twisting injury, followed by a 
"pop."  In May 1996, the veteran underwent a partial 
medical meniscectomy in the right knee.  The record before 
the Board currently contains no opinion concerning the 
relationship between the veteran's current right knee 
disability and his service-connected bilateral patella 
chondromalacia.  Therefore, this case is REMANDED to the RO 
for the following:


1.  The veteran should be afforded a VA 
orthopedic examination to ascertain the 
current nature and severity of his right 
knee disability.  The examiner is 
specifically requested to provide an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
right knee disability is due to his 
service-connected patella chondromalacia 
of the right knee.  If the examiner 
concludes that the veteran's current 
right knee disability is unrelated to his 
service-connected connected patella 
chondromalacia of the right knee, the 
examiner must identify the pathology of 
the right knee attributable to the 
service-connected patella chondromalacia 
and identify the pathology attributable 
to nonservice-connected right disability.  
Any and all necessary tests, including x-
rays, should be performed.  The claims 
file is to be made available to the 
examiner.
 
2.  After the foregoing development, the 
RO should then review the record and 
ensure that the above action has been 
completed.  When the RO is satisfied that 
the record is complete, the claims for 
service connection and an increased 
rating  should be adjudicated on the 
basis of all relevant evidence of record, 
as well as application of relevant laws 
and regulations.  The RO should also 
reconsider the issue of entitlement to a 
temporary total evaluation, pursuant to 
38 C.F.R. § 4.30, due a period of 
convalescence for a service-connected 
right knee disability.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case, and afforded the appropriate 
time period in which to respond.  The 
record should then be returned to the 
Board for further appellate review.

The purpose of this REMAND is to obtain additional 
information.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence in connection with the current appeal.  No action is 
required of the veteran until further notification.  



__________________________________
CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

- 4 -


